Title: To George Washington from Mathew Irwin, 9 July 1789
From: Irwin, Mathew
To: Washington, George



Sir
Philada 9th July 1789

Knowing the multiplicity of important matters which claim your Excellency’s attention, I should not presume to intrude upon your time with any thing relative to my private affairs—The purport of the inclosed, will (I hope) plead my excuse for troubleing you herewith—Capn Obrien having fully described his situation, makes it unnecessary for me to say much, I shall only add, that your Excellency may be assured he is a Man of the strictest veracity and honor, and in the worst of times was a staunch Friend to his Country, in the year 1780 he was first Leiutenant of the Ship Congress (of which Vessell I was a principal owner) when she Captured the Savage Sloop of War after a very obstinate engagement, in which the Congress lost 33 men, and I have reason to beleive that the owners were indebted to the Intrepidity and good conduct of Obrien for takeing the British Ship, which Vessell was Maned with 120 Britons.
By the Capture of the Ship Dauphin, by the Algerines, (of which Vessell and Cargoe I owned ⅚th and my Brother ⅙th) I lost as much of my Fortune as the British Cruizers in the last 18 Months of the War could not deprive me of, however I have my Liberty, but poor Obrien & his Crew are Slaves.

however desirous I am of the redemption of those men, I shall not take the liberty of urgeing your Excellency thereon, your humanity and goodness of heart being too well known to me to think that necessary. I will only take the liberty of suggesting, that if Congress can not at present redeem those unfortunate people, I am of opinion a suffitient sum might be raised by subscription, if a Paper was forwarded to each Sea Port, accompanied with a recommendation from your Excellency, or The Honorable The Congress—I sincerely congratulate your Excellency on your recovery from your late indisposition, that you may enjoy long Life and happiness is the ardent wish of Sir Your Excellencys Most Obdt humble Servt

Mathw Irwin

